DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the recitation of the lower plate acting to allow removal of the sleeve when it removed from the subassembly is vague and indefinite.  It is not clear how an element would act to allow any action when it is expressly not part of the system.  It is not clear what structural designation the recitation imparts to the claim in view of the ability of an element to act when not part of the system is unclear.  Clarification is requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge, U.S. Patent Publication 2014/0245867, hereinafter referred to as Ge.
Regarding Claim 1, Ge discloses a system for conducing subterranean operations, the system comprising:
A spinner assembly (generally assembly 20, Paragraph 0042) comprising a plurality of spinners (generic spinners seen in Figures 5/6), with each spinner comprising:
	A drive shaft (62 as seen in Figure 7) extending longitudinally through the spinners (each spinner includes a polygonal bore 32 which engages the drive shaft, Paragraphs 0043, 0046);
	A sleeve that surrounds the drive shaft, the sleeve comprises a number of arcuate segments (as seen in Figures 8/9; each spinner is made up of a number of elements which form together to make the sleeve as seen in Figures 8/9, Paragraphs 0042-0045, 0047); and
	A first cap that is configured to receive a first end of the sleeve (as seen in Figure 6, the spinner assembly includes cap plates 52/54 at the top and bottom of the assemblies to engage the spinner sleeves, Paragraph 0045).
Regarding Claim 2, Ge further discloses that the system includes a second cap configured to receive a second end (when either of plates 52 or 54 is selected as the first cap, the other is selected as he second cap).
Regarding Claims 3 and 4, Ge further discloses that the first and second caps (52/54) comprise respective recesses that receive the first and second ends of the sleeve and secure the arcuate segments 
Regarding Claims 5-7, Ge further discloses that arcuate segments which may up the spinner sleeve are configured to be removed from the spinner when the first and second ends are removed from their respective recesses (Examiner notes that the construction of the system is such that the sleeve segments may be removed/replaced throughout an operation which requires removing at least a portion of the sleeve assembly from the recess between end plates 52/54; Paragraph 0043).
Regarding Claim 8, Ge further discloses that the spinner assembly comprises a first subassembly and a second subassembly, wherein the first subassembly includes first and second spinners, and the second subassembly includes third and fourth spinners (as seen in completed assembly Figure 15, the total system includes two spinner assemblies, each having 2 spinners, Paragraph 0053).
Regarding Claim 9, Ge further discloses that the system comprises a coupling assembly for the first and second subassemblies, wherein the coupling assembling simultaneously moves the first assembly and the second subassembly relative to a center axis of the spinner assembly (a coupling system formed around housing 130 is equipped with actuators 136/138 which are used to simultaneously move the spinner housings toward and away from a central axis, Paragraphs 0053-0054).
Regarding Claim 10, Ge discloses the coupling assembly moves the first subassembly relative to a center axis and simultaneously moves the second subassembly a second distance relative to the center axis (as each subassembly includes its own actuator, they are configured to simultaneously move each spinner a given distance relative to the center axis, Paragraphs 0053-0054).
Regarding Claim 11, Ge discloses a method for conducting subterranean operations, the method comprising:

Regarding Claim 12, Ge further discloses inserting a second end of the sleeve into a second recess of a second cap (second plate 52 forms a second recess for receiving the bottom of the sleeve as seen in Figures 5/6, Paragraph 0045).
Regarding Claim 13, Ge discloses the method further comprises:
Removing the first end of the sleeve from the first recess, removing the second end of the sleeve from the second recess, and removing at least one of the plurality of arcuate segments rom the spinner (as the sleeve is formed from a number of arcuate segments as seen in Figure 8, each segment/end may be removed from the housing assembly as needed for replacement and repair, Paragraphs 0047-0051).
Regarding Claim 14, Ge further discloses that the method comprises:
Installing one or more new arcuate segments into the sleeve (Paragraphs 0043, 0047), thereby replacing the at least one of the plurality of arcuate segments; and
Securing the sleeve, comprising the one or more new arcuate segments, to the drive shaft by inserting the first end of the sleeve into the first recess and inserting the second end into the second recess (as part of the removing and replacing involves adding new arcuate segments of the sleeve within the end cap plates, such an action would include placing them into the recesses which hold the tool in place (Paragraphs 0047-0051).
Regarding Claim 15, Ge discloses a system for conducting subterranean operations, the system comprising:

A drive shaft (62 as seen in Figure 7) extending longitudinally through the spinners (each spinner includes a polygonal bore 32 which engages the drive shaft, Paragraphs 0043, 0046), the drive shaft comprising an upper portion and a lower portion (in so far as the drive shaft may include a portion for engaging the spinner sleeves as seen in Figure 7 and a motor drive portion as seen in Figure 5); and
A sleeve that surrounds the drive shaft, the sleeve being configured to be removed from the spinner assembly when the lower portion of the drive shaft is disconnected from the upper portion of the drive shaft (as the drive shaft is configured to be removed from the motor, and the segments of the sleeves are configured to be selectively removed/disconnected from other segments as part of the system, the sleeve is configured to be removed when the drive shaft is either connected or disconnected from the motor, Paragraphs 0042-0045, 0047).
Regarding Claim 16, Ge further discloses the system comprises a spinner subassembly (as seen in at least Figure 5) wherein the upper portion of the drive shaft is rotationally coupled to an upper plate of the spinner assembly (upper plate 58 supports the motor and its output shaft as seen in Figures 5/6) via a first bearing (in the form of the contact surface between the motor and plate 58), wherein the lower portion of the drive shaft (seen in Figure 7) is rotationally coupled to a lower plate of the spinner assembly (in the form of plate 52)  via  second bearing (in the form of the bottom contact surface of the plate), and wherein a fastener that attaches the lower portion to the upper portion is configured to increase or decrease a compression on the first and second bearing surface (as seen in Figure 5, the motor may be bolted to the plate surface such that the tightening of the bolts would control the compression force on the bearing surfaces (Paragraphs 0045-007).
Claim 17, in view of the 112b above, Ge further discloses that the lower plate (52) acts to prevent removal of the sleeve from the drive shaft when the lower plate is assembled in the spinner subassembly, and wherein the lower plate allows removal of the sleeve from the drive shaft when the lower plate is removed from the spinner assembly (as detailed above, in the context that the lower plate serves as a terminal end of the tool, it prevents the sleeve from being removed from the bottom of the assembly when present would not act to hold the spinner sleeve in place when removed).
Regarding Claim 18, Ge further discloses that the spinner assembly comprises a first subassembly and a second subassembly, wherein the first subassembly includes first and second spinners, and the second subassembly includes third and fourth spinners (as seen in completed assembly Figure 15, the total system includes two spinner assemblies, each having 2 spinners, Paragraph 0053).
Regarding Claim 19, Ge further discloses that the system comprises a coupling assembly for the first and second subassemblies, wherein the coupling assembling simultaneously moves the first assembly and the second subassembly relative to a center axis of the spinner assembly (a coupling system formed around housing 130 is equipped with actuators 136/138 which are used to simultaneously move the spinner housings toward and away from a central axis, Paragraphs 0053-0054).
Regarding Claim 20, Ge discloses the coupling assembly moves the first subassembly relative to a center axis and simultaneously moves the second subassembly a second distance relative to the center axis (as each subassembly includes its own actuator, they are configured to simultaneously move each spinner a given distance relative to the center axis, Paragraphs 0053-0054).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Belik, U.S. Patent 6,253,845, teaches the use of a spinner tool wherein the spinners may be formed by a plurality of interlocking elements.
Gerwing et al., U.S. Patent Publication 2015/0167409, teaches the use of a spinner system wherein the spinners are made from multiple sleeve segments and have a bore for engaging a drive shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676